         Case 1:19-cv-07998-VEC Document 43
                                         40 Filed 08/28/20
                                                  08/27/20 Page 1 of 2


             MEMO ENDORSED
                                                                       New York              Paris
                                                                       Northern California   Madrid
                                                                       Washington DC         Hong Kong
                                                                       São Paulo             Beijing
                                                                       London                Tokyo




Paul S. Mishkin                                                          USDC SDNY
                                                                         DOCUMENT
Davis Polk & Wardwell LLP   212 450 4292 tel                             ELECTRONICALLY FILED
450 Lexington Avenue        paul.mishkin@davispolk.com
New York, NY 10017                                                       DOC #:
                                                                         DATE FILED: 8/28/2020
August 27, 2020

Via ECF

The Honorable Valerie E. Caproni
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Valelly v. Merrill Lynch, Pierce, Fenner & Smith Inc., No. 19-cv-07998 (VEC)

Dear Judge Caproni:

        Plaintiff Sarah Valelly (“Ms. Valelly”) and Defendant Merrill Lynch, Pierce, Fenner
& Smith Inc. (“Merrill Lynch”) jointly file this letter motion requesting that certain exhibits
be filed under seal.

        Pursuant to Rule 5(B)(ii) of the Court’s Individual Practices in Civil Cases, we
respectfully request permission to file under seal Exhibits C and D to the Declaration of Paul
S. Mishkin in Support of Merrill Lynch’s Memorandum of Law in Opposition to Plaintiff’s
Motion for Leave to Amend Her Class Action Complaint (“Mishkin Declaration”). These
exhibits are several of Ms. Valelly’s account statements from Merrill Lynch, which contain
Ms. Valelly’s account numbers, personal information, and asset information. As recognized
in Lugosch v. Pyramid Co. of Onondaga, there are “countervailing factors” to the
presumption of access including “the privacy interests of those resisting disclosure.” 435
F.3d 110, 120 (2d Cir. 2006) (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir.
1995)). Such privacy interests are present here. See In re Hornbeam Corp., No. 14-MC-424,
2017 WL 5515857, at *5 (S.D.N.Y. Feb. 17 2017) (bank records that reveal confidential
information may be filed under seal).

        Consistent with Rule 5(B)(iii)(d) of the Court’s Individual Practices in Civil Cases,
Merrill Lynch will file a copy of Exhibits C and D to the Mishkin Declaration under seal on
ECF.



                                                         Respectfully submitted,
        Case 1:19-cv-07998-VEC Document 43
                                        40 Filed 08/28/20
                                                 08/27/20 Page 2 of 2

The Honorable Valerie E. Caproni                2                                 August 27, 2020


WOLF POPPER LLP                                     DAVIS POLK & WARDWELL LLP

/s/ Robert C. Finkel                                /s/ Paul S. Mishkin
Robert C. Finkel                                    Paul S. Mishkin
Adam J. Blander                                     Lara Samet Buchwald
845 Third Avenue                                    Alexa B. Lutchen
New York, NY 10022                                  450 Lexington Avenue
Telephone: 212.759.4600                             New York, NY 10017
rfinkel@wolfpopper.com                              Telephone: 212.450.4292
                                                    Facsimile: 212.701.5292
Attorneys for Plaintiff and the Putative            paul.mishkin@davispolk.com
Classes
                                                    Attorneys for Defendant Merrill Lynch,
                                                    Pierce, Fenner & Smith Incorporated


         Application GRANTED in part.
         Defendant must file Exhibits C and D
         publicly but may redact any personal
         information. Defendants may file the
         unredacted exhibits under seal.
       SO ORDERED.
                                                            8/28/2020



       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE
